Citation Nr: 0302474	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  01-00 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a heart disorder, secondary to his 
service-connected psychiatric disorder.

2.  Entitlement to an increased rating for bronchitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran served on active military duty from April 1942 to 
October 1945.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated in 
April 1995 and November 2000 of the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Additionally, 
following the RO's determinations of the veteran's claims, VA 
issued regulations implementing the Veterans Claims 
Assistance Act.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2002).  The Veterans Claims Assistance Act and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Board notes that the issue whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a heart disorder, secondary to a 
psychiatric disorder was denied on the merits in a November 
2000 rating decision.  That rating decision found that an 
August 1998 rating decision had not decided the issue on a 
secondary basis.  The Board finds, however, that the August 
1998 rating decision actually did consider and deny 
entitlement to service connection for a heart disorder on a 
secondary basis.  Therefore, the Board holds that the issue 
on appeal is whether new and material evidence has been 
submitted to reopen that claim, and has characterized the 
issue as such on the title page of this Remand Order.

Additionally, the Board notes an April 1995 rating decision 
denied entitlement to an increased rating for the veteran's 
service-connected psychiatric disorder.  An appeal as to that 
issue was initiated by receipt of a notice of disagreement in 
May 1995.  Although an August 1995 rating decision increased 
the rating for the psychiatric disorder to 30 percent, a 
veteran seeking an evaluation greater than that assigned is 
presumed to seek the maximum benefit allowed by law.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, a statement 
of the case and notification of appellate rights must be 
issued by the RO as to this issue.  Manlincon v. West, 
12 Vet. App. 238 (1999).   

Finally, the April 1995 rating decision denied entitlement to 
an increased rating for bronchitis.  The veteran perfected 
his appeal as to this issue by filing a substantive appeal in 
November 1995.  In August 1997, the veteran requested a 
personal hearing at the RO before a member of the Board.  
Thereafter, a rating decision dated in January 1998, granted 
an increased rating for the veteran's service-connected 
bronchitis, and sua sponte canceled the veteran's Travel 
Board hearing request.  Nevertheless, as noted above, a 
veteran seeking an evaluation greater than that assigned is 
presumed to seek the maximum benefit allowed by law.  AB.  
Hence, this issue is still in appellate status, and the 
veteran must be afforded a personal hearing at the RO before 
a member of the Board.   Simply put, without a written 
withdrawal from the veteran his hearing request should not 
have been canceled.

Accordingly, this case is remanded to the RO for the 
following action:

The RO should place the veteran's name 
on the docket for a hearing before the 
Board at the RO, according to the date 
of his August 1997 request for such a 
hearing.

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 92 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes); see M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

